KLAPHAKE, Judge
(dissenting).
I respectfully dissent. I do not agree that the law of habeas corpus is as narrowly limited as the majority’s interpretation of relevant case law suggests. Relying on a long line of authority, the United States Supreme Court stated that “habeas relief in cases involving Executive detention” is not limited to claims of “constitutional error.” Immigr. & Nat. Serv. v. St. Cyr, 533 U.S. 289, 302-03, 121 S.Ct. 2271, 2280, 150 L.Ed.2d 347 (2001). Likewise, Minnesota law does not draw this distinction as closely as my colleagues suggest. The Minnesota Supreme Court stated that “[pjossible grounds for habeas corpus relief include constitutional and jurisdictional challenges.” State ex rel. Anderson v. U.S. Veterans Hosp., 268 Minn. 213, 217, 128 N.W.2d 710, 714 (1964) (emphasis added). In fact, Minnesota courts have often considered habeas claims based on matters beyond jurisdiction or constitutional rights. See, e.g., State v. Schwartz, 628 N.W.2d 134, 141 n. 3 (Minn.2001) (approving habe-as petition as a means of testing commissioner of corrections’ statutory authority over supervised and conditional release terms); Kelsey v. State, 283 N.W.2d 892, 894 (Minn.1979) (determining in absence of another remedy use of habeas petition to secure review of failure of parole authorities to follow applicable statutory and constitutional principles); Loyd v. Fabian, 682 N.W.2d 688, 690 (Minn.App.2004) (noting that scope of inquiry in habeas proceedings is “limited to constitutional issues, jurisdictional challenges, claims that confinement constitutes cruel and unusual punishment, and claims that confinement violates applicable statutes”). Although the majority notes that the supreme court “has not held that habeas relief may be obtained based on a violation of a statute,” it also has not held to the contrary.
Indeterminate civil commitment is clearly a restraint of a liberty interest, and this state’s civil commitment law grants appellant the right to representation “at any proceeding” by “a vigorous advocate on behalf of the person.” Minn.Stat. *552§ 253B.07, subd. 2c. Through a failure of this statutory right, appellant has been cast into a no-man’s land of non-remedy and indefinite loss of liberty: he has had no direct appeal; his federal habeas petition has been denied because of a failure to exhaust state remedies; and we now are preparing to hold that the final remedy, a state habeas challenge, is also unavailable.5 I would reverse and permit appellant to raise his habeas challenge of ineffective assistance of counsel.

. The majority suggests that appellant is not foreclosed from challenging his attorney’s effectiveness by motion pursuant to Minn. R. Civ. P. 60.02. Motions for relief under rule 60.02 must be made "within a reasonable time." Appellant was civilly committed in 2006.